                                                                                                                        Case 2:19-cv-01394-GMN-VCF Document 74
                                                                                                                                                            71 Filed 06/26/20
                                                                                                                                                                     06/25/20 Page 1 of 2



                                                                                                                    1   THE SIEGEL GROUP
                                                                                                                        BRANDON J. TROUT, ESQ.
                                                                                                                    2   Nevada Bar No.13411
                                                                                                                        btrout@siegelcompanies.com
                                                                                                                    3   3790 Paradise Road, Suite 250
                                                                                                                        Las Vegas, Nevada 89169
                                                                                                                    4   Telephone: (702) 947-8330
                                                                                                                        Facsimile: (725) 222-5498
                                                                                                                    5   Attorneys for Defendant Tropicana DE, LLC

                                                                                                                    6                               UNITED STATES DISTRICT COURT
                                                                                                                    7                                       DISTRICT OF NEVADA

                                                                                                                    8   ROBERT ANSARA, as Special Administrator of             CASE NO.: 2:19-CV-01394-GMN-VCF
                                                                                                                        the estate of D.B., born December 18, 2015 and
                                                                                                                    9   died August 15, 2017 and GABRIELLE
                                                                                                                        BRANON-CHESLEY, individually, as the Natural
                                                       3790 PARADISE ROAD • SUITE 250 • LAS VEGAS, NEVADA 8916 9




                                                                                                                   10   Mother of D.B., David Banks, individually and as
                                                                                                                        the Natural Father of D.B.,
               A Division of the Siegel Group Nevada Inc.




                                                                                                                   11
                                                                 PHON E (702)95 2-1939 • FAX (702) 947- 8317
THE SIEGEL GROUP




                                                                                                                                                      Plaintiffs,
                                                                                                                   12                                                          STIPULATION AND ORDER FOR
                                                                                                                               v.                                              EXTENSION TO RESPOND TO
                                                                                                                   13                                                          DEFENDANT TROPICANA DE,
                                                                                                                        GLORIA MALDONADO, individually; AUDRA                  LLC’S MOTION TO DISMISS [ECF
                                                                                                                   14   GUITERREZ, individually; CLARK COUNTY, a               70]
                                                                                                                        Political Subdivision of the State of Nevada, DOE
                                                                                                                   15
                                                                                                                        individuals I-XX, ROE CLARK COUNTY
                                                                                                                   16   DEPARTMENT OF FAMILY SERVICES
                                                                                                                        EMPLOYEES I – XX, individually and in their
                                                                                                                   17   official capacities; TROPICANA DE, LLC d/b/a
                                                                                                                        SIEGEL SUITES OF TROPICANA, a Foreign
                                                                                                                   18   Limited Liability Corporation; AND DOE
                                                                                                                        SECURITY          COMPANY           AND       ZOE
                                                                                                                   19
                                                                                                                        CORPORATIONS XXI-XXX,
                                                                                                                   20

                                                                                                                   21                                 Defendants.

                                                                                                                   22          IT IS HEREBY STIPULATED by and between the parties hereto, through their respective

                                                                                                                   23   counsel of record, that the deadline for Plaintiffs ROBERT ANSARA, as Special Administrator

                                                                                                                   24   of the estate of D.B., BORN December 18, 2015 and died August 15, 2017 and GABRIELLE

                                                                                                                   25   BRANON-CHESLEY, individually, as the Natural Mother of D.B., David Banks, individually

                                                                                                                   26   and as the Natural Father of D.B., (herein after “Plaintiffs”) to file their Opposition to Defendant

                                                                                                                   27   Tropicana DE, LLC’s d/b/a Siegel Suites of Tropicana’s Motion to Dismiss Plaintiffs’ Second

                                                                                                                   28   ///
                                                                                                                        Case 2:19-cv-01394-GMN-VCF Document 74
                                                                                                                                                            71 Filed 06/26/20
                                                                                                                                                                     06/25/20 Page 2 of 2



                                                                                                                    1   Amended Complaint (ECF 70) be extended from Thursday, June 25, 2020 to Monday, July 27,

                                                                                                                    2   2020.

                                                                                                                    3           This stipulation is submitted in good faith and not for the purpose of undue delay.

                                                                                                                    4    Dated this 25th day of June 2020                 Dated this 25th day of June 2020
                                                                                                                         THE SIEGEL GROUP                                 RICHARD HARRIS LAW FIRM
                                                                                                                    5
                                                                                                                         /s/ Brandon Trout                                /s/ Samantha A. Martin
                                                                                                                    6
                                                                                                                         Brandon J. Trout, Esq.                           Samantha A. Martin, Esq.
                                                                                                                    7    3790 Paradise Road, Suite 250                    801 South Fourth Street
                                                                                                                         Las Vegas, Nevada 89169                          Las Vegas, NV 89101
                                                                                                                    8    Attorney for Defendant                           Attorneys Plaintiffs
                                                                                                                         Tropicana DE, LLC
                                                                                                                    9

                                                                                                                   10                                               ORDER
                                                       3790 PARADISE ROAD • SUITE 250 • LAS VEGAS, NEVADA 8916 9




                                                                                                                   11
                                                                                                                                IT IS SO ORDERED.
               A Division of the Siegel Group Nevada Inc.
                                                                 PHON E (702)95 2-1939 • FAX (702) 947- 8317




                                                                                                                   12
THE SIEGEL GROUP




                                                                                                                   13           Dated this ________
                                                                                                                                              25    day of June, 2020.

                                                                                                                   14
                                                                                                                                                                             _______________________________
                                                                                                                   15                                                        Gloria M. Navarro, District Judge
                                                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                                                   16

                                                                                                                   17

                                                                                                                   18

                                                                                                                   19

                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                                                                  Page 2 of 2
